Title: From John Adams to Richard Sharp, 13 July 1810
From: Adams, John
To: Sharp, Richard



Sir
Quincy near Boston July 13 1810.

Mr Sturgis lately presented me with a Speech in Parliament on the Expedition to Copenhagen not more distinguished by its Eloquence, than by its magnanimous assertion of the Obligations of the Laws of Nations; of Equity and Humanity in short of the General rights of Mankind. I was not surprised when I found it was by my Friend Mr Sharp, whose acquaintance and Conversation I recollect with pleasure; accompanied however with melancholy Reflections on the Number of our Convivial associates who have since departed.
The Confused state of the Controversies between your Country and mine make it improper for me to write upon Public affairs. I therefore confine myself to thank you for your kind recollection, and barely to introduce to you my Friend Mr Harris a gentleman of great Merit who travels merely on private Business, but can give you a very good account of the State of things in this Country. Wishing you great Success in you Parliamentary Career I have the honor to be, / Sir your Friend and obliged humble Servant

John Adams